Citation Nr: 1646247	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-43 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.

3.  Entitlement to a disability rating greater than 10 percent for valvular heart disease.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating greater than 30 percent effective September 30, 2009, for posttraumatic stress disorder (PTSD), to include whether a temporary total disability rating based on the need for hospitalization over 21 days should be extended beyond September 30, 2009.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected valvular heart disease and PTSD.



REPRESENTATION

Appellant represented by:	Kazmierczak & Kazmierczak, LLP


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1970, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective June 29, 2009, and denied the Veteran's claims for a disability rating greater than 10 percent for valvular heart disease (which was characterized as rheumatic heart disease, inactive, with mitral valve insufficiency) and for service connection for bilateral pes planus (which was characterized as bilateral foot condition and pain).  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in May 2014.  A videoconference Board hearing was held at the RO in May 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter also is on appeal from a September 2010 rating decision in which the RO granted the Veteran's claims of service connection for tinnitus, assigning a 10 percent rating effective November 6, 2009, and for bilateral hearing loss, assigning a zero percent rating effective November 6, 2009.  The RO also denied claims of service connection for a right elbow scar and for bilateral pes planus.  The RO further denied a claim of entitlement to a temporary total disability rating based on the need for hospitalization over 21 days for treatment of PTSD (which was characterized as a temporary total evaluation because of hospital treatment in excess of 21 days).  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in May 2014.

In a March 2014 rating decision, the RO assigned, in pertinent part, a temporary total disability rating based on the need for hospitalization over 21 days effective June 29, 2009, and a 30 percent rating thereafter, for PTSD.  The RO also granted the Veteran's claim of service connection for a right elbow scar, assigning a zero percent rating effective November 6, 2009.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned for the service-connected right elbow scar in the March 2014 rating decision.  Accordingly, although the Veteran testified as to this issue at his May 2015 Board hearing, an issue relating to a right elbow scar is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In an October 2014 rating decision, the RO assigned, in pertinent part, an earlier effective date of March 6, 2009, for the temporary total disability rating based on the need for hospitalization over 21 days for treatment of PTSD.  Because the Veteran subsequently testified at his May 2015 hearing that he sought both a higher initial rating for PTSD and an extension of the temporary total disability rating based on the need for hospitalization over 21 days for treatment of PTSD beyond September 30, 2009, the Board has recharacterized these issues as a single higher initial rating claim, to include whether the temporary total disability rating should be extended (as stated on the title page of this decision). 

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected valvular heart disease and PTSD.  Although the Veteran filed a formal TDIU claim in October 2010, to date, the AOJ has not adjudicated this claim.  Thus, the Board finds that it has jurisdiction over the Veteran's TDIU claim.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 10 percent for valvular heart disease, entitlement to an initial compensable rating for bilateral hearing loss, entitlement to an initial rating greater than 30 percent effective September 30, 2009, for PTSD, to include whether a temporary total disability rating based on the need for hospitalization over 21 days should be extended beyond September 30, 2009, and entitlement to a TDIU due exclusively to service-connected valvular heart disease and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in combat in the Republic of Vietnam.

2.  The record evidence is in relative equipoise as to whether the Veteran currently experiences bilateral pes planus which is related to active service.

3.  The record evidence indicates that the Veteran currently is in receipt of the maximum disability rating available for tinnitus (whether unilateral or bilateral).


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  There is no legal entitlement for an initial rating greater than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, Diagnostic Code (DC) 6260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for bilateral pes planus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's higher initial rating claim for tinnitus is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by letters dated in March 2010 and in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected tinnitus.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Further, an additional examination is not required because the issue presented concerning tinnitus is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bilateral Pes Planus

The Veteran contends that he incurred bilateral pes planus during active service and experienced continuous disability due to bilateral pes planus since his service separation.  He specifically contends that his boots constantly were wet while he was in-country in the Republic of Vietnam during his active combat service there and this caused or contributed to his current bilateral pes planus.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Bilateral pes planus is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because bilateral pes planus is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral pes planus.  As outlined below, the evidence is in relative equipoise as to the whether the Veteran currently experiences bilateral pes planus which is related to active service.  The Board notes initially that the record evidence indicates that the Veteran served in combat while in-country in the Republic of Vietnam and, as such, likely experienced bilateral foot pain during such service.  The Veteran's service personnel records clearly show that he served in combat while in-country in the Republic of Vietnam as he was awarded the Combat Action Ribbon.  The Veteran's service treatment records show that he was treated for a variety of bilateral foot problems, including tinea pedis (or athlete's foot), while on active service.  (The Board notes parenthetically that there is a handwritten note on the Veteran's enlistment physical examination which may indicate that "mild pes planus" was noted at service entrance but this is not entirely clear from a review of this examination report.)  The Veteran has contended in lay statements and Board hearing testimony that his boots were wet constantly and caused him to experience a variety of foot problems, including bilateral foot pain, during active combat service in-country in Vietnam.  It seems reasonable to infer that these lay statements are credible because they are consistent with the facts and circumstances of his service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Thus, the Board concludes that the Veteran likely incurred bilateral pes planus during active service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The post-service evidence both supports and weighs against the Veteran's claim of service connection for bilateral pes planus.  On the one hand, on VA feet examination in August 2009, the Veteran's complaints included a dry, scaly skin condition "with burning and itching on a constant, though waxing and waning basis since his deployment to" Vietnam and bilateral foot pain and stiffness along the anterior aspect of the heel and longitudinal plantar arch.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, noting that the Veteran was treated on several occasions during active service for tinea pedis.  "The Veteran notes [that] he seemed to get partial improvement of his symptoms, though they never resolved completely with the treatment provided."  The Veteran also reported having surgery to remove a right foot corn in 2008.  Although he denied experiencing any flare-ups, he only was able to stand for 15-30 minutes and "walk more than [a] few yards without rest."  Physical examination of the left foot showed tenderness and abnormal weight-bearing, mild to moderate tenderness to palpation at the border of the calcaneus posterior attachment site of the plantar fascia, scaly and diffusely xerotic skin, normal Achilles tendon alignment on weight-bearing and non-weight-bearing, no pronation or pain on manipulation, and a small corn overlying the 5th metatarsal head.  Physical examination of the right foot showed tenderness in the anterior aspect of the heel and longitudinal plantar arch, generalized xerosis and scaling, no pronation or pain on manipulation, and a tender, medium-sized corn on the plantar skin overlying the 5th metatarsal head.  The Veteran's gait was "coordinated, smooth, non-antalgic, though somewhat bow-legged or varus in stance."  X-rays of the feet showed mild pes planus on the left.  The VA examiner opined that it was at least as likely as not that the Veteran's bilateral foot condition was related to active service.  The rationale for this opinion was based on the examiner's clinical expertise and experience "as a military residency-trained Family Practice clinician with the U.S. Army" including during a deployment to Iraq in the spring of 2003.  The VA clinician also stated in his rationale:

More recently, I have been involved in traditional Family Practice and Urgent Care clinical practice where these problems are very common.  The fact that the documentation of evaluation and management for this Veteran's bilateral foot discomfort and dry skin while on Active Duty did not include microscopic examination results is not surprising given the conditions of medical practice at the Battalion Aid Station level in the Viet Nam Conflict...The fact that the Pes Planus was noted and documented both during and after the Veteran's [Vietnam] deployment makes it obvious that this same condition currently diagnosed radiographically, as well as clinically, represents the residual of a condition that existed during [active duty] service.

The diagnoses included symptomatic bilateral pes planus with mild to moderate plantar fasciitis, left foot greater than right foot.  

On the other hand, on VA feet examination in August 2010, the Veteran's complaints included daily bilateral foot pain which he rated as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Although the Veteran denied any foot weakness or stiffness, he reported swelling on the sides of his feet which the VA examiner noted was not present at this examination.  The Veteran reported receiving shoe inserts 1 year earlier which helped his bilateral foot pain.  "As soon as he begins weightbearing, he has pain to the feet, and he can stand approximately 10 seconds before he will have increased pain to the feet."  Physical examination showed no antalgic gait or abnormal shoe wear pattern.  Physical examination of the feet showed no observable pes planus, normal Achilles alignment on weight-bearing and non-weight-bearing, adequate sensation, "slight redness to the bottoms of the feet bilaterally," no active lesions, "callus formation at the base to the ball of the foot below the large and small toes bilaterally," no pain on motion of the toes, and slight tenderness to palpation of the bilateral arches.  X-rays of the feet were normal.  The diagnoses included "pes planus, not found at this time.  No medical evidence."

The Veteran has contended throughout the pendency of this appeal that he currently experiences bilateral pes planus which is related to active service.  The evidence is in relative equipoise as to whether he currently experiences bilateral pes planus which could be attributed to service.  On the one hand, the VA examiner provided a positive medical nexus opinion in August 2009 linking the Veteran's bilateral pes planus to his active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  On the other hand, a different VA examiner concluded in August 2010 that the Veteran did not experience any bilateral pes planus which could be attributed to active service or any incident of service.  Unfortunately, the August 2010 VA examiner did not refer to the August 2009 VA examination which found bilateral pes planus to be present or discuss in her examination report why she reached the opposite conclusion regarding the existence of bilateral pes planus following physical examination of the Veteran.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports finding that the Veteran experiences bilateral pes planus which is related to active service.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for bilateral pes planus have been met.

Higher Initial Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more disabling than currently (and initially) evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, the Veteran is not entitled to consideration of the assignment of extraschedular ratings because his higher initial rating claim for tinnitus is barred as a matter of law.  Additionally, as outlined in the remand portion of this decision below, a TDIU claim due exclusively to service-connected valvular heart disease and PTSD is being remanded to the AOJ.

The Veteran's service-connected tinnitus currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.88a, DC 6260.  See 38 C.F.R. § 4.87, DC 6260 (2015).  Effective June 23, 2003, DC 6260 was amended to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Id.

Analysis

The Board finds that the Veteran's claim of entitlement to an initial rating greater than 10 percent for tinnitus must be denied as a matter of law.  The Board notes that, in 2006, the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation.  Id.  Given the foregoing, the Board concludes that DC 6260 precludes assigning an initial rating greater than 10 percent for tinnitus.  As disposition of this appeal is based on the law and not the facts of the case, the Veteran's claim for an initial rating greater than 10 percent tinnitus must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular

Normally, the Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected tinnitus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected tinnitus.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected tinnitus is not reasonably raised by a review of the record.  And, as discussed above, the assignment of an initial rating greater than 10 percent for tinnitus is not permitted as a matter of law.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.


REMAND

The Veteran contends that his service-connected valvular heart disease, bilateral hearing loss, and PTSD are more disabling than currently evaluated.  As part of his higher initial rating claim for PTSD, he also contends that he is entitled to an extension of the temporary total disability rating based on the need for hospitalization over 21 days for PTSD.  He finally contends that his service-connected valvular heart disease and PTSD contribute to his unemployability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claims for valvular heart disease and for bilateral hearing loss and his higher initial rating claim for PTSD, to include whether a temporary total disability rating based on the need for hospitalization over 21 days should be extended, the Board notes that he testified at his May 2015 hearing that each of these disabilities had worsened since his most recent VA examinations.  A review of the Veteran's claims file shows that his most recent VA examinations for valvular heart disease and for PTSD occurred in August 2009 and his most recent VA examination for bilateral hearing loss occurred in August 2010.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in August 2009 and in August 2010, respectively, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected valvular heart disease, bilateral hearing loss, and PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim, the Board notes that the medical evidence of record does not address the impact of the Veteran's service-connected valvular heart disease and PTSD, alone or in combination with his other service-connected disabilities, on his employability.  The VA examinations of record for valvular heart disease and PTSD were completed in August 2009 prior to the Veteran filing his formal TDIU claim in October 2010 and, as such, there is limited information in these examinations concerning the impact of these service-connected disabilities on the Veteran's employability.  The Board observes in this regard that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected valvular heart disease and PTSD, alone or in combination, on his employability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral hearing loss and/or for his service-connected PTSD since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for his service-connected valvular heart disease in recent years as well.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected valvular heart disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to state whether the Veteran's service-connected valvular heart disease is manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on echocardiogram (EKG) or x-ray.  The examiner next is asked to state whether the Veteran's service-connected valvular heart disease is manifested by more than 
1 episode of acute congestive heart failure in the previous year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examiner next is asked to state whether the Veteran's service-connected valvular heart disease is manifested by chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

4.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner next is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

The examiner finally is asked to state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Schedule the Veteran for appropriate examination to determine whether his service-connected valvular heart disease and PTSD, alone or in combination with his other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical and employment history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to specify the occupational limitations associated with the service-connected valvular heart disease and PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that service connection is in effect for PTSD, valvular heart disease, bilateral tinnitus, hyperkeratotic dermatitis of the feet, bilateral hearing loss, and for a right elbow scar.  The examiner also is advised that the Veteran only contends that his service-connected valvular heart disease and PTSD cause his unemployability.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


